DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/21.
Applicant’s election without traverse of claims 1-3 and 5-18 in the reply filed on 11/16/21 is acknowledged.
Claims 5 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “at least one second softer plasticized material” (cl 5: 2-3) is indefinite because it is unclear to what it is being compared.  If it is softer than the first rigid plasticized material, it should be clearly and positively recited as such.
 	The phrase “forming thereupon” (cl 15:8-9) is indefinite because it is unclear whether or not it is related to the transferred main body.  If it is related to the transferred main body, it should be clearly and positively recited as such.
	The phrase “at least one second softer plasticized material” (cl 15: 9) is indefinite because it is unclear to what it is being compared.  If it is softer than the first rigid plasticized material, it should be clearly and positively recited as such.
the panel (cl 15:10-12) is indefinite because it is unclear whether or not it is related to the transferred main body and the formed second softer plasticized material.  If they are related, it should be clearly and positively recited as such.  
 	Corrections are required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3,5,8,9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoemann et al (US 2004/0017023).  Schoemann et al teach the claimed process as evidenced at paragraphs 0028-0047; and figs 1-11.
 	Regarding claim 1:  A method for forming a multi-shot panel (Schoemann et al: trim panel 10) for a vehicle, comprising the steps of: providing a mold (Schoemann et al: mold assembly 24) having first and second mold halves defining a cavity according to a first configuration (Schoemann et al: mold cavity having core 36 extended into the cavity; [0033]); forming a main body (Schoemann et al : molding formed by first material 46; [0033-0035] of the panel from a first injection molding  of a rigid plasticized material  (Schoemann et al: first material 46; [0034-0035]) introduced into the cavity, said step of forming the main body portion further comprising forming a multi-sided recess (Schoemann et al: second cavity 42; [0034-0035]); and transferring the panel to a 
 	Regarding claim 3:  The method as described in claim 1, said step of forming a heat deflecting shield further comprising forming from a thermoset or other polymeric compound (Schoemann et al: [0035]).
 	Regarding claim 5:  The method as described in claim 1, further comprising the step of transferring the main body to a second reconfiguration of the mold and forming thereupon at least one second softer plasticized material (Schoemann et al: retraction of the core to expose the second cavity 42 constitutes the claimed second reconfiguration; [0034-0035]; figs 5 and 11)
 	Regarding claim 8:  The method of claim 1, further comprising the rigid plasticized material for forming the main body further comprising forming from any of a polypropylene (PP) or polyethylene terephthalate (PET) material (Schoemann et al: [0035]).  
 	Regarding claim 9:  The method of claim 5, further comprising the step of forming the second softer material from any of a theremoplastic elastomer (TPE) or thermoplastic styrenic elastomer (TPS) (Schoemann et al: [0035]).

.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,6-7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoemann et al (US 2004/0017023).  The above teachings of Schoemann et al are incorporated hereinafter.  
 	Regarding claim 2, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since nylon is well-known in the trim and panel arts for its desired properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use nylon as the second material of Schoemann et al in order to produce a trim or panel having desired properties.  
 	Regarding claims 6-7, mechanic joints between moldings are well-known in the composite art for its strength. Since the claimed joint types are well-known in the composite art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed joint between the first and second materials of Schoemann et al in order to enhance the strength of the bond.  
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding of two-part composites: 6401961,5308571,20160016230,5846634,20200123974,6579487,20040056382,20050046075,20050244610, and 7060215.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744